Citation Nr: 0639309	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  93-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the 
feet, to include gouty arthritis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 30, 1974, to 
October 2, 1974, and two weeks of active duty for training 
(ACDUTRA) from August 10, 1979 to August 23, 1979.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, beginning in March 1992.  The March 
1992 rating decision denied service connection for arthritis 
of the feet.  The veteran's request to reopen the claim of 
entitlement to service connection for hypertension was denied 
in an April 1993 rating decision.  The Board reopened that 
claim by a decision issued in September 1999, and denied both 
claims on appeal.  The veteran appealed the denials of 
service connection to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2000, the Court granted 
a joint motion of the parties and, in pertinent part, vacated 
and remanded the issues to the Board.  In May 2001, the Board 
Remanded the claims.  The claims now return to the Board for 
appellate review.

In July 2005, the Board sought expert medical review of each 
of the veteran's claims.  In October 2005, the Board provided 
the veteran with a copy of the opinion obtained.  In June 
2006, the Board again sought medical expert opinion, and the 
veteran was so notified.  In July 2006, the veteran was 
provided a copy of the second medical expert opinion.  The 
veteran provided a statement in response, and indicated in 
addition that he had no further argument or evidence to 
submit.  The veteran also checked a box on the response form 
indicating that he desired his case to be remanded for review 
of the new evidence submitted.  The additional evidence 
consisted of argument based on passages from the Bible.  The 
Board requested that the veteran's representative clarify 
whether appellate review could continue, and asked that the 
representative respond in September 2006.  No further 
response has been received from the veteran or his attorney.  
Appellate review may proceed.




FINDINGS OF FACT

1.  The preponderance of the medical opinion and evidence 
establishes that the veteran did not incur hypertension 
during a period of active service in 1974.

2.  Hypertension pre-existed the veteran's period of ACDUTRA 
service in 1979 and it was not aggravated therein.

3.  The preponderance of the medical evidence and opinion 
establishes that neither gout nor gouty arthritis were 
manifested or incurred during the veteran's period of active 
service in 1974 or during his period of ACDUTRA in 1979.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for an award of service connection for gout 
or gouty arthritis have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hypertension and for gouty arthritis.



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran submitted the claims addressed in this appeal 
many years prior to enactment of the VCAA.  Following the 
Board's May 2001 Remand, the RO issued a lengthy letter which 
notified the veteran of the provisions of the VCAA.  The 
Board's November 2003 Remand advised the veteran and his 
representative of the evidence relevant to establish the 
claims.  In December 2003, the RO issued a letter which 
advised the veteran of the provisions of the VCAA with 
respect to each issue on appeal.  That letter, which was 
lengthy, advised the veteran of the criteria for service 
connection, described the types of evidence the veteran could 
submit, advised the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to 
consider or obtain, and advised the veteran of the types of 
evidence VA would obtain as a matter of course and of the 
types of evidence that VA would obtain if identified by the 
veteran, among other advice to the veteran.  The letter 
explained that the veteran could submit records, statements, 
or other evidence on his own behalf.  This information, in 
essence, advised the veteran that he should submit any 
relevant evidence in his possession.

The Board finds that the December 2003 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated in February 2005, so 
the notice provided in December 2003 meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran has received numerous 
communications regarding the provisions of the VCAA, the 
Court's Remand, the Board's Remands, and information in more 
than 10 letters, SOCs, and SSOCs issued by the RO.  The 
veteran's responses establish that he received these 
communications, understood that he was being provided with 
notice, and understood that VA had a duty to assist him.  
Moreover, the veteran is represented by an attorney, who has 
provided numerous statements and other documents on the 
veteran's behalf.  The communications and responses from the 
veteran and his attorney establish, as a matter of fact, that 
the veteran received information as to each of the criteria 
set forth in Pelegrini as to the claims for service 
connection.

In particular, the Board notes that, in February 2005, the 
veteran's attorney argued that, since the veteran claimed he 
had been hospitalized for three days in service, but no 
record of hospitalization had been located, the duty to 
assist required that VA make additional attempt to obtain 
records of such hospitalization.  The service medical records 
include the report of a Medical Board evaluation.  The 
service medical records reflect that the veteran was seen for 
interdepartmental consultation as well.  As the 
interdepartmental consultation and Medical Board evaluation 
were conducted at the inpatient facility, the Board finds 
that these records explain the veteran's recollection that he 
was hospitalized.  Moreover, the veteran's service medical 
records reflect that he was seen for treatment more 
frequently than weekly during his period of one month and 
three days of service.  No treatment note references a 
hospitalization.  The Medical Board evaluation, which 
discusses the veteran's clinical history at length, given the 
brief period of service, is devoid of reference to 
hospitalization.  The Board finds that, given the documented 
requests for the veteran's service records, and the contents 
of those records, no further search for records is required 
under the duty to assist.  

The veteran was afforded several VA examinations, and 
voluminous VA outpatient clinical records, as well as private 
clinical records from several sources, and the records 
associated with the veteran's claim for benefits from the 
Social Security Administration, have been obtained.  Expert 
independent medical opinion has been obtained, and the 
opinions obtained have been provided to the veteran for 
review and comment.  The veteran has had numerous 
opportunities to present evidence, and the voluminous claims 
file establishes that he has presented evidence and argument 
in his own behalf.  

Thus, as set forth in the discussions above, both VA's duty 
to notify, as set forth in the VCAA, and the duty to assist, 
were met as to each of the issues on appeal.  The veteran's 
voluminous responses to the communications regarding his 
claims establish that he received actual notice addressing 
the provisions of the VCAA, and both the veteran and his 
attorney applied the notice received to his claims on appeal.  
If there was any technical defect in the notice to him, the 
veteran was not prejudiced thereby, and no further action to 
comply with the VCAA is required.  The Board finds that, if 
there is any defect in the notice or timing of the notice to 
the veteran of the provisions of the VCAA, that defect has 
not resulted in any prejudice to the veteran, who has 
received several communications consistent with the VCAA.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date which may be established following a grant 
of service connection is harmless error, since the claims 
addressed in this appeal have been denied, rendering moot 
information about what might happen if the claims were 
granted.    



Claims for service connection

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more and certain chronic 
diseases, such as hypertension or arthritis, became manifest 
to a degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
However, since the veteran in this case served a period of 
less than 90 days (one month and three days), no presumption 
of service connection is applicable for hypertension or 
arthritis.

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty (or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  38 C.F.R. § 3.6(a).  
Active duty means full-time duty in the Armed Forces, other 
than ACDUTRA.  38 C.F.R. § 3.6(b)(1).  ACDUTRA means full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c).



1.  Claim for service connection for hypertension

The veteran's service induction examination, conducted on 
August 30, 1974, discloses a blood pressure of 138/88.  No 
other blood pressure reading was noted prior to the veteran's 
discharge after one month and three days of service, on 
October 2, 1974.  The October 1974 report of Medical Board 
evaluation is devoid of reference to the veteran's 
cardiovascular system.  No diagnosis of hypertension was 
assigned.

A medical certificate dated in October 1974, less than one 
month after the veteran's service discharge, shows a blood 
pressure of 130/80.  In March 1975, a blood pressure reading 
of 126/88 was recorded, and in May 1975 the veteran's blood 
pressure was 130/90.  In July 1979, examination for National 
Guard service disclosed a blood pressure of 130/90.  On 
August 13, 1979, three days after the veteran reported for 
his National Guard service which began on August 10, 1979, 
his blood pressure was 180/140 in his right arm and 160/120 
in his left arm while he was standing.  The veteran's blood 
pressure was then evaluated for three consecutive days.  A 
record dated August 17, 1979 reflects that blood pressure 
readings were high on three consecutive dates.  His ACDUTRA 
ended on August 23, 1979, when he was placed on medical 
leave, according to a document dated on August 24, 1979.  The 
veteran was separated from National Guard service as a result 
of his hypertension.

The examiner who conducted VA examination in December 2001 
provided an opinion that the veteran had essential 
hypertension which was first noted at the time of a service 
entrance examination in August 1974.

A July 2002 opinion obtained for purposes of clarification 
resulted in an opinion that hypertension was present at the 
time of the veteran's August 30, 1974 induction examination 
and already existed prior to that time.  An opinion rendered 
in January 2004 stated that the veteran "does have 
established elevated blood pressures while he was in the 
military."  However, while this opinion noted the recorded 
blood pressure of 138/88 in August 1974, the opinion focuses 
on the numerous blood pressure readings obtained in 1979 
during the veteran's period of ACDUTRA, noting that the 
veteran was then diagnosed as hypertensive during ACDUTRA and 
found not qualified for military service.  

In a February 2004 opinion, the examiner stated that the 
blood pressure reading of 138/88 demonstrated that the 
veteran had hypertension during his period of active service.  
In December 2004, the same reviewer stated that the blood 
pressure reading of 138/88 recorded on August 30, 1974, as an 
isolated reading, would not constitute a basis for a 
diagnosis of hypertension.  This opinion is unfavorable to 
the veteran's claim.

In an expert VA opinion apparently rendered in September 
2005, the physician stated that it was less than 50 percent 
likely that the veteran had hypertension during his period of 
service from August 1974 through October 1974, as he did not 
have any established diagnosis of hypertension and no new 
diagnosis of hypertension was assigned during this period.  
The reviewer noted that, although the veteran had an isolated 
reading of 88 for a diastolic pressure, such an isolated 
reading does not established a diagnosis of hypertension.  
The reviewer further noted that a blood pressure of 130/80 
was recorded later in October 1974, less than three weeks 
after the veteran's separation from his active service.  The 
reviewer stated that this blood pressure was within normal 
limits.  The reviewer further commented that the number of 
blood pressure reading available prior to and during the 
period of service in August 1974 through October 1974 were 
insufficient to provide a basis for a diagnosis of 
hypertension based on an isolated diastolic reading of 88, 
although multiple readings might have clarified the issue of 
the presence or absence of hypertension more definitively.  
This opinion is unfavorable to the veteran's claim.

The September 2005 medical reviewer further opined that it 
was less than 50 percent likely that the veteran incurred or 
aggravated hypertension during his brief service (ACDUTRA) in 
August 1979.  The reviewer stated that it was more than 50 
percent likely that the hypertension noted at that time was 
pre-existing.  The reviewer stated that he based this opinion 
on the blood pressure of 130/90 recorded in May 1975 and the 
fact that the veteran's blood pressure readings were 
significantly elevated as soon as he was examined in service 
in August 1979.  The reviewer noted that diastolic readings 
of greater than 100 were noted on August 15, 1979, August 16, 
1979, and August 17, 1979.

Two reviewers specifically concluded that the veteran had 
hypertension which existed prior to the 1974 period of 
service.  Two reviewers opined that the isolated reading of 
138/88 recorded during the veteran's service did not 
establish a diagnosis of hypertension.  Both of those 
reviewers indicated that a diagnosis of hypertension cannot 
be based on an isolated blood pressure reading.  

In contrast to the two examiners who concluded that the 
veteran had hypertension prior to his induction into service 
in August 1974, the reviewer who provided the September 2005 
opinion explained that, since the veteran had a normal blood 
pressure, 130/80, a few weeks after his discharge from the 
1974 period of service, it was unlikely that the veteran had 
hypertension during this period of service.  As discussed 
below, the Board is persuaded that the opinion that the 
single blood pressure reading of 138/88 obtained at the time 
of the veteran's induction examination in August 1974 does 
not establish that the veteran had hypertension at the time 
of his induction in to service is the most persuasive 
evidence of record.

The Board finds the September 2005 opinion the most 
persuasive because that opinion includes discussion of the 
medical reasoning underlying the opinion.  The opinions in 
favor of a diagnosis of hypertension during the veteran's 
period of 1974 service do not reconcile such a diagnosis with 
the October 1974 blood pressure reading of 130/80 and the 
apparent lack of treatment at that time.  The September 2005 
reviewer pointed out that the October 1974 blood pressure 
reading was normal.  Certainly, there was not an established 
or new diagnosis of hypertension during the veteran's active 
service in 1974.  The Board agrees with the September 2005 
reviewer that the number of blood pressure readings available 
prior to and during this period of time are insufficient to 
base a diagnosis of hypertension on the isolated reading of 
88 diastolic.  The Board also agrees that more blood pressure 
readings during this time would have helped to clarify the 
presence or absence of a diagnosis of hypertension.  
Unfortunately, additional blood pressure readings are not 
available.

Turning now to the period of ACDUTRA in 1979, a January 2004 
VA examiner opined that the veteran had established elevated 
blood pressures in August 1979.  This is not in dispute.  No 
examiner or reviewer has offered an opinion that the elevated 
blood pressure reading on the first day of the veteran's 
period of ACDUTRA represented the onset of hypertension on 
that date.  To the contrary the September 2005 reviewer 
concluded that it was likely that the veteran's hypertension 
pre-existed his period of ACDUTRA, as evidenced by the 
reading of 130/90 on May 9, 1975, and the significantly 
elevated readings as soon as he was examined in service 
during August 1979.  (The Board also notes a reading of 
130/90 in July 1979.)  The Board, thus, concludes that the 
onset of hypertension was prior to the period of service in 
August 1979.  

Service connection may be established for hypertension if it 
is found to have been aggravated during the period of ACDUTRA 
service.  Aggravation will be established where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  In 
the present case, no competent medical opinion is of record 
which establishes that hypertension, as contrasted to 
symptoms, increased in severity during the veteran's brief 
period of ACDUTRA.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Only the September 2005 VA reviewer addressed this 
issue.  He concluded that it was less than 50 percent likely 
that hypertension was incurred or aggravated during August 
1979.  The Board finds no evidence that hypertension 
increased in severity during ACDUTRA.  Under these 
circumstances, a basis for service incurrence or aggravation 
during the veteran's 1979 period of ACDUTRA service is not 
presented.

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  The claim must be denied.

2.  Claim for service connection for arthritis of the feet, 
to include gouty arthritis

The veteran's induction examination, conducted on August 30, 
1974, discloses pes planus, second degree, not currently 
disabling and asymptomatic.  On September 3, 1974, the 
veteran sought clinical treatment for his feet.  The assigned 
diagnoses were pes planus, bilateral inversions.  During 
treatment a few days later, diagnoses of hammertoes and a 
positive Helbing's sign were noted.  The veteran sought 
treatment for painful feet on September 19 and September 23, 
1974.  

On September 23, 1974, seven problems related to the feet 
were noted, including severe bowing of the Achilles tendons, 
severe pronation of the hindfoot, severe depression of the 
medial longitudinal arches, plantar fascia strain, and hallux 
valgus with bunions.  The providers suggested that the 
veteran be offered discharge.  On October 1, 1974, the 
veteran appeared for Medical Board examination.  The Medical 
Board Report coversheet reflects assignment of diagnoses of 
symptomatic pes planus, existing prior to entrance into 
service (EPTE), hallux valgus, with bunions, third degree, 
EPTE, hyperextension of second toes, bilaterally, EPTE, and 
hyperextension of the fourth and fifth toes, bilaterally, 
EPTE.

In September 1982, about three years following the veteran's 
period of service in 1979, a uric acid level of 12mg/Dl, with 
stated normal reference range of 3.5 to 7.8, was disclosed by 
laboratory examination.  Private clinical records from Rhode 
Island Hospital dated from 1981 and thereafter reflect that 
the veteran was treated for a variety of problems, including 
treatment on at least two occasions for a history of gout and 
complaints of foot pain.

VA outpatient clinical records dated in 1990 and thereafter 
reflect that the veteran had foot and ankle pain and assigned 
a diagnosis of probable gouty arthritis.

A VA social worker provided an opinion in August 1995 that 
the veteran was treated in service for his current medical 
disorder, gouty arthritis, manifested as intense pain in the 
feet bilaterally.

A VA podiatry section chief provided an August 1996 VA 
opinion that the veteran reported "painful feet which he 
claims swelled after prolonged ambulation while in the 
military."  The podiatrist stated that "[a]s far as can be 
related from his medical records, this may have something to 
do with gout."  This opinion, which expresses a link between 
the veteran's service and the claimed disorder in terms of 
"may'' implies that the link "may or may not" be present, and 
is too speculative to establish a medical nexus for purposes 
of service connection under the laws governing VA benefits.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative). 

The podiatrist also provided a November 2002 statement 
expressing an opinion that the stress of the veteran's basic 
training caused gout to manifest.  The podiatrist did not 
explain the basis for his November 2002 opinion, the basis 
for the difference between the 1996 opinion and the 2002 
opinion, or the lack of evidence of the diagnosis of gout 
during the years proximate to the veteran's service 
discharge.  

A VA opinion rendered in February 2004 states that arthritis 
was not diagnosed until 1982, several years after the 
veteran's service discharge.  The examiner stated that there 
was no indication that the veteran incurred any traumatic 
injury in service which would cause arthritis, but, rather, 
the arthritis was likely a result of the veteran's pes 
planus.  This opinion is unfavorable to the claim.

By an opinion dated in June 2006, a medical reviewer stated 
that there was "no indication whatsoever" that the veteran 
suffered from acute gout or gouty arthritis during his period 
of service from August 30, 1974 through October 2, 1974.  The 
reviewer further opined that it was "not likely at all" that 
the veteran incurred or had gouty arthritis during this 
period of service.  The reviewer further opined that, if the 
veteran had acute gouty arthritis prior to his entrance into 
service, there was no indication that this was present while 
the veteran was on active duty.  The reviewer further opined 
that there was "absolutely no indication" that any residuals 
of gouty arthritis were aggravated or progressed beyond the 
normal progression either during the training period in 1979 
or during the veteran's active duty from August 1974 to 
October 1974.

The post-service clinical records identified by the veteran 
have been obtained, including the records from the Allen 
Barry Health Center and Rhode Island Hospital.  Nevertheless, 
after all evidence identified by the veteran has been 
obtained, there is no evidence that the veteran was treated 
for gout or gouty arthritis until several years had elapsed 
following his active service in 1974.  

In particular, the post-service clinical records prior to the 
veteran's 1979 period of ACDUTA, and the records of the 
veteran's ACDUTRA, are devoid of any diagnosis of gout or 
gouty arthritis or any report by the veteran that he had such 
disorders.  

The Board finds this lack of evidence of diagnosis of gout 
during the period prior to and during the veteran's ACDUTRA 
very persuasive evidence that this disorder was not present 
during the veteran's service or proximate thereto.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

The opinion of the VA podiatrist, while favorable to the 
veteran's claim, is unpersuasive.  In particular, the 
podiatrist did not explain why the elevated uric acid level 
noted in 1982 showed that the veteran had gout or gouty 
arthritis during a period of service, since the veteran was 
not in service at the time of that examination, and there is 
no record of a prior diagnosis of gouty arthritis.  The 
podiatrist did not explain how the treatment of the disorders 
diagnosed in service supported a contention that the veteran 
had gout or gouty arthritis in service, since gout or gouty 
arthritis were not among the disorders diagnosed.  

Similarly, the VA social worker who rendered the August 1995 
opinion did not explain the basis of the opinion that the 
diagnoses rendered in service were not correct or did not 
adequately explain the basis for the conclusion that the foot 
pain for which the veteran sought treatment in service was 
gout/gouty arthritis.  Likewise, the opinion failed to 
discuss the period of time which elapsed between the 
veteran's service discharge and the first diagnosis of gout 
or gouty arthritis.  The Board finds this opinion that the 
veteran manifested gouty arthritis in service unpersuasive.
 
In contrast, the unfavorable opinion rendered in June 2006 
directly states that the clinical records provide "no 
indication whatsoever" that the veteran suffered from acute 
gout or gouty arthritis during service.  The Board finds the 
opinion of the expert reviewer more persuasive that the VA 
opinions rendered by the podiatrist or by the social worker.  

Since the unfavorable opinions are more persuasive that the 
favorable evidence of record, the preponderance of the 
evidence is against the claim on any basis.  As the evidence 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable.  
The claim must be denied.


ORDER

The appeal for service connection for hypertension is denied.

The appeal for service connection for arthritis of the feet, 
to include gouty arthritis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


